IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 70 WM 2020
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MARC W. NUZZO,                             :

                   Petitioner


                                   ORDER



PER CURIAM

    AND NOW, this 19th day of October, 2020, the Petition for Review is DENIED.